UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (MARK ONE) |X| QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 31, 2008 or |_| TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to COMMISSION FILE NUMBER: 000-31431 ELYSIUM INTERNET, INC. (Exact name of registrant as specified in its charter) Utah 33-0052057 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 300 State St.
